TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 29, 2021



                                      NO. 03-19-00773-CV


                Valerie Gray and 1720 W. Anderson Lane, L.L.C., Appellants

                                                v.

                                  Catherine Galvan, Appellee




     APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
 REVERSED AND RENDERED IN PART; REVERSED AND REMANDED IN PART --
                  OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 9, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. The Court reverses the trial court’s judgment and renders a take nothing

judgment against Galvan. We remand the cause to the trial court for further proceedings to

determine the attorney’s fees and court costs. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.